Citation Nr: 1700610	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  13-11 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a bilateral knee disorder.  

3.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) prior to August 2105; and in excess of 50 percent thereafter.  

4.  Entitlement to an initial rating higher than 30 percent for migraine headaches.  

5.  Entitlement to an initial rating higher than 10 percent for lumbar strain.  

6.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney at Law
ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from July 2006 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April and November 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

The April 2010 rating decision granted service connection for PTSD with a rating of 30 percent, service connection for migraine headaches with a rating of 30 percent, and service connection for lumbar strain with a rating of 10 percent; all effective January 28, 2009.  It also confirmed and continued a prior denial of service connection for a bilateral knee disorder, and denied reopening a claim of service connection for bilateral hearing loss.  The November 2010 rating decision denied entitlement to TDIU. 

In an August 2015 rating decision, the RO increased the rating for the Veteran's service-connected PTSD to 50 percent effective August 21, 2015.  

In his April and May 2013 VA Form 9s (substantive appeals), the Veteran requested a Board hearing; but in May 2016 he withdrew that request.

The Board notes that the claims of service connection for bilateral hearing loss and a bilateral knee disorder were first denied by the RO in a May 2009 rating decision because of the Veteran's failure to report for scheduled VA examinations.  Although a formal appeal to that decision was not filed, the Veteran notified VA in October 2009 that he had missed his examinations due to his homelessness and transportation issues; and he requested that the examinations be re-scheduled.  Then a VA examination was conducted later that month.  As this evidence, which relates to an unestablished fact necessary to substantiate the claims, was received by VA within one year of the May 2009 rating decision, new and material evidence is not needed to address either of these claims on the merits.  See 38 C.F.R. § 3.156(b).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

First, and with regard to all claims, in or around 2010 the Social Security Administration (SSA) notified VA that the Veteran's claim with that agency for disability benefits had been denied (see records from the SSA dated in April 2010).  It appears that all SSA records from that time period were obtained.  However, in a September 2016 brief, the Veteran's attorney reported that the Veteran has been "found disabled by the [SSA]," and maintained that the Veteran should be awarded a 70 percent rating for his service-connected PTSD and a 50 percent rating for his service-connected headaches.  A new request for the Veteran's SSA records should be made as there may be additional records.  38 C.F.R. § 3.159(c)(2).

On remand, the claims file should also be updated with VA treatment records dated after July 2015, and the RO should provide the veteran an opportunity to identify any non-VA medical records referable to his claims.  

In addition to the foregoing, service treatment records confirm that there was a bilateral threshold shift during service, and VA medical records advise of mild to moderate hearing deficit.  See, e.g., VA hospital records dated in November 2012, and VA medical records dated in July 2015.  Pursuant to the Veteran's 2009 claim for service connection a VA audiology examination was scheduled, but homelessness and associated illness and transportation issues prevented the Veteran from keeping his scheduled appointments.  As good cause is shown for the prior missed dates, the Veteran should be re-scheduled for a VA audiology examination.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the claim of service connection for bilateral knee disorder, service treatment records include entries referring to pain and fluid on both knees during service.  On VA examination in October 2009, the examiner concluded that the Veteran's knees were normal; however, VA medical records since that time advise of knee pain.  See, e.g., VA medical records dated in May 2011.  In accordance with 38 C.F.R. § 3.327 a new examination is needed.

The Veteran was also afforded a VA spine examination in October 2009, whereupon he was service-connected for lumbar strain with a rating of 10 percent.  However, that examination was not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  A new examination is therefore needed.

Additionally, in August 2015, the Veteran was afforded a new VA PTSD examination, and in a rating decision dated August 25, 2015, the RO increased the rating for the Veteran's service-connected PTSD to 50 percent effective August 21, 2016; the date of examination.  However, as stated above, the Veteran's attorney has since reported that the Veteran has been in receipt of SSA disability benefits.  The Board's review of this matter is therefore deferred until a request is made for those records.  See Swain v. McDonald, 27 Vet. App. 219, 224 (2015) (holding that the effective date for an increased rating is predicated on when the increase in the disability can be ascertained).  

Finally, the intertwined issue of entitlement to a TDIU will also be remanded.  

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's SSA disability records and associate them with the claims file.

2.  Send a letter to the Veteran asking him to identify the source/location of any outstanding non-VA medical records referable to his PTSD, headaches, hearing complaints, back, and knees, and then take steps to obtain these records.  Associate any located records with the claims file.

3.  Update the record to include all of the Veteran's VA medical records dated after July 2015.  

4.  Schedule the Veteran for a VA examination regarding his claim of service connection for bilateral hearing loss.  The record, to include a copy of this remand, must be reviewed by the examiner.  The examiner must also discuss the Veteran's active duty noise exposure and hearing complaints with the Veteran, as well as his post-service noise exposure and current complaints, and document the Veteran's assertions in the examination report.  

All pertinent tests should be done, and all findings reported in detail.  It should be determined if the Veteran has hearing loss for VA purposes.  See 38 C.F.R. § 3.385.

After clinical examination, the examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that any identified hearing loss began during active duty service, or is related to some incident of active duty service, including noise exposure.  In formulating the requested opinion the examiner must comment describe and discuss the bilateral threshold shift documented in service treatment records.

A rationale for all opinions must be provided.  

5.  Schedule the Veteran for a VA examination regarding service connection for a bilateral knee disorder.  The record, to include a copy of this remand, must be reviewed by the examiner.  The examiner must also discuss the Veteran's military and medical history and current complaints and symptoms with the Veteran, and document the Veteran's assertions in the examination report.  

All pertinent tests (including x-rays) should be done, and all findings reported in detail.  It should be determined whether the Veteran has a current disability.

After clinical examination, the examiner is requested to opine, for each knee disorder found, whether it is at least as likely as not (50 percent or greater probability) that the disorder began during active duty service or within a year of service, or is related to some incident of active duty service. 

A rationale for all opinions must be provided. 

6.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected lumbar spine disability.  The examiner must discuss the Veteran's current complaints and symptoms with the Veteran and document said in the examination report.  The claims file should also be reviewed by the examiner.  

All indicated tests (including x-ray and/or other appropriate radiology testing, and range of motion testing) should be done, and all findings reported in detail.  The examiner is specifically asked to advise as follows:

a. Report active and passive range of motion findings for the lumbar spine in both weight-bearing and non-weight-bearing circumstances.  If this testing cannot be done, the examiner should clearly explain why this is so.

b. State whether there is any objective evidence of pain on active and passive range of motion of the lumbar spine, in both weight-bearing and non-weight-bearing circumstances; and, if there is pain on motion, identify the specific excursion(s) of motion accompanied by pain (in degrees); the point in range of motion testing when pain begins and ends (in degrees); and the point at which pain begins and ends after repetitive motion, in degrees.

c. State whether there is any incoordination, weakened movement and excess fatigability on use of the lumbar spine, in both weight-bearing and non-weight-bearing circumstances; and, if feasible, assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion lost;

d. State whether there would be additional limits on functional ability after repeated use or during flare-ups (if the Veteran describes flare-ups) of the lumbar spine, in both weight-bearing and non-weight-bearing circumstances; and, to the extent possible, provide an assessment of the functional impairment after repeated use or during flare-ups in terms of the degree of additional range of motion lost; if feasible; and

e. Comment on the impact of the Veteran's service-connected lumbosacral spine disability on his occupational functioning.

A complete rationale should be provided for all opinions reached.

7.  After completion of all of the above, readjudicate the appeal based on all of the evidence of record.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

